Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 1 of 60 PageID #: 62



Henry R. Kaufman, P.C.
Henry R. Kaufman (HK-7283)
60 East 42nd Street
New York, New York 10168
(212) 880-0842
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ____________________________________
 MONICA MORRISON,                     )              INDEX NO:
                                      )
                         Plaintiff,   )
                                      )
                                      )              COMPLAINT
                   v.                 )              FOR A
                                      )              DECLARATORY
 ROBERT LANGRICK,                     )              JUDGMENT
                                      )
                         Defendant.   )
 ____________________________________)




        Plaintiff Monica Morrison (“Plaintiff” or “Ms. Morrison”), by her attorney Henry R.

Kaufman, for her Complaint for a Declaratory Judgment against Defendant Robert Langrick

(“Defendant” or “Mr. Langrick”), states and alleges the following:


                                         BACKGROUND

        1.      This case presents one disturbing variation on the current themes of the #metoo

 awakening.

        2.      For all of the reasons stated herein, the case presents a live and concrete

 controversy between the parties, amenable to resolution by this Court, for the protection and

 preservation of Plaintiff’s valuable rights, constitutional and financial.
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 2 of 60 PageID #: 63




        3.     In May, 2005, Defendant Robert Langrick, some ten years her senior, assaulted

 Ms. Morrison, then still a teenager, who he had not previously known, sexually and in other

 disgusting ways, in the aftermath of a drunken fraternity party, in her own college room.

        4.     Plaintiff reported the sexual assault to college authorities and, a few days later, to

the local police department.

        5.     A police investigation confirmed much that was disturbing and incriminating

about Defendant’s actions during the assaults, as set forth more fully below.

        6.     However, in a far different legal and social climate, the police declined to

prosecute Mr. Langrick for criminal sexual assault, for the questionable reasons described more

fully below – reasons that were assuredly not exculpatory of Mr. Langrick.

        7.     The 2005 incident of sexual assault had a grievous, long-term impact on Ms.

Morrison, psychologically and otherwise, including a severely damaging effect on her inter-

personal life and her career trajectory.

        8.     On the other hand, whatever lasting feelings the incident may or may not have

engendered in Mr. Langrick – which are currently unknown – those undisclosed feelings do not

seem to have had a visible impact on his business and professional career, most recently as a top

executive with a major company in New York City.

        9.     Over the ensuing dozen years, Plaintiff largely kept her secret, except for

revelations in therapy and privately to a small number of confidants.

        10.    Plaintiff thus effectively aligned herself with what we have all now come to learn

is an army of other silent sufferers of sexual assault and abuse.


                                                  2
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 3 of 60 PageID #: 64




         11.   Recently, inspired in part by the #metoo movement, Plaintiff finally chose to

confront the perpetrator of the abuse she had suffered, albeit to the very minimal extent described

below.

         12.   Thus, after years of unsuccessfully trying to put her painful memories of those

terrible events out of her mind, Plaintiff did some research about Defendant’s current status,

including, in this era of professional self-disclosure and promotion, his readily-available

“LinkedIn” profile and other Internet sources.

         13.   What her research revealed, among other things, was that Defendant’s executive

position required him to visit colleges and universities and to potentially interact with students on

those campuses.

         14.   With this as her concern and inspiration, on January 2, 2018, Plaintiff placed a

single, brief, telephone call in which she truthfully alerted one person in Defendant’s employer’s

Human Resources Department to the 2005 incident out of a concern for protecting further

potential victims on college campuses.

         15.   In sum, Plaintiff had been the victim, and is a survivor, of the 2005 incident of a

drunken sexual assault by Defendant, who already at that time appears to have acted with a sense

of impunity in the belief – even in his drunken state – that he was in a superior position of power

in the physical and psychological dynamic between the two of them.

         16.   Now, ever since that single telephone call to Defendant’s employer, Plaintiff is

being victimized once again, in a second attempted assault by Mr. Langrick, in the form of a




                                                 3
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 4 of 60 PageID #: 65




specific, open and outstanding threat of punitive legal action against her for having the temerity

to begin speaking out truthfully about the 2005 incident.

        17.      This time Defendant’s assault has manifested itself in a months-long, ongoing

campaign – with Mr. Langrick now represented by an attorney – to bully Plaintiff into silence

about the original incident and – under the active threat of a slander action against her – to

demand a non-disclosure agreement (“The NDA”) whose purpose is to prevent Plaintiff from

ever publicly speaking her truth about that debilitating incident, instigated by Mr. Langrick, for

the rest of her life.

        18.      And notably, in his new assault on Plaintiff, more than a dozen years after the

original assault, in this year of the ascending #metoo movement, Mr. Langrick continues to count

on what he evidently continues to believe is his inherent, indeed entitled power advantage over

Plaintiff, once again expecting that he will have the power to intimidate Ms. Morrison into

continuing her painful and debilitating silence.


                         THIS DECLARATORY JUDGMENT ACTION

        19.      This is a civil action seeking a declaration of the rights of the parties, Ms.

Morrison and Mr. Langrick, under the Declaratory Judgment Act, 28 U.S.C. §2201.

        20.      The action presents an actual, live and concrete controversy affecting the valuable

rights of both parties – economic, legal and constitutional.

        21.      Plaintiff asks for three declarations from the Court.

        (i)      Plaintiff seeks to resolve the claim of “slander” that Defendant is currently
                 threatening to bring against her – and that he has persistently refused through his
                 attorney to withdraw, despite several requests to do so. Specifically, she seeks a

                                                    4
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 5 of 60 PageID #: 66




               declaration that any slander action against Ms. Morrison, based on her single
               telephone contact with Mr Langrick’s employer, would be insufficient as a matter
               of law;

       (ii)    Plaintiff seeks a declaration that the uniquely onerous NDA Mr. Langrick has
               been demanding from Ms. Morrison for more than six months now, is factually
               baseless, overreaching, unconscionable, against public policy and not legally
               enforceable;

       (iii)   Plaintiff seeks a declaration that the past, present and future activities she is
               seeking to vouchsafe in this action are fully protected under the First Amendment
               and that Defendant’s efforts to silence Ms. Morrison, and to deny her the ability to
               write and speak truthfully about her own life experiences – including the incident
               of sexual assault in May 2005 – are legal nullities; and,

       (iv)    Finally, Plaintiff respectfully requests all further necessary and proper relief, as
               against Defendant – including injunctive relief, damages, attorney’s fees, costs,
               and any other related remedies that the Court may deem just and proper, under 28
               U.S.C. §2202.



                                           THE PARTIES

       19.     Plaintiff, Monica Morrison, is now a 33-year old graduate of Dartmouth College,

currently working as a freelance writer.

       20.     Defendant, Robert Langrick, is now a 42-year old graduate of the Tuck Business

School, and a Certified Financial Analyst. He was until very recently employed as Head of

“Bloomberg for Education,” a commercial division of Bloomberg L.P. He is now Head of

Practice Analysis at the CFA Institute, a unit of the CFA that has been co-venturing with

Bloomberg in the development of a database, available on the Bloomberg Terminal, for

advancing the undergraduate and graduate education of financial analysts.




                                                 5
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 6 of 60 PageID #: 67




                                   JURISDICTION AND VENUE

       21.        This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to the

Declaratory Judgment Act, 28 USC §§2201-2202 (“The DJA”).

       22.        This action presents an “actual controversy” between the parties because of

Defendant’s ongoing threat of a meritless slander action against Plaintiff, based on her single,

truthful telephone call to the Bloomberg human resources department, and because of

Defendant’s simultaneous and ongoing demand for an overreaching and unenforceable NDA, in

order to avoid such baseless litigation.

       23.        And this Court’s exercise of its discretion, under the DJA, to settle the legal rights

of the parties under such circumstances, and to remove uncertainty and insecurity from their

legal relationships, without awaiting a violation of those rights or a disturbance of those

relationships, is appropriate as well because resolution of the current threatened slander action –

based on a single statement about the 2005 sexual assault – is highly unlikely to avoid the

continuing threat of further defamation action(s) by Defendant, any time that Plaintiff may

publish further statements about the 2005 incident that Defendant might chose to contest.

       24.        Or, in other words, in the absence of a declaratory judgment by this Court,

determining the respective rights of the parties, Plaintiff would be subject to a potentially

repetitive, unrelieved and chilling pall over the exercise of her First Amendment rights – and also

over the potential financial benefits to Plaintiff of her freedom to write about and to publicly

discuss her life experiences, including the long-term harms to her caused by Defendant’s 2005

sexual assault.


                                                    6
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 7 of 60 PageID #: 68




       25.     The Court has personal jurisdiction over the parties pursuant to its diversity

jurisdiction, in that Plaintiff is a resident and citizen of New York State, while Defendant is a

resident of the State of Connecticut. Also Defendant, originally an immigrant from the United

Kingdom, is currently a legal resident of the United States.

       26.     The matter in controversy has a value in excess of $75,000.

       27.     Venue in this action is proper in the Eastern District of New York because

Plaintiff resides in Queens County, New York.


                 DEFENDANT’S FIRST ASSAULT ON PLAINTIFF (2005)

       28.     Late on the evening May 7, 2005, and continuing into the overnight and dawn of

May 8, at Dartmouth College, Defendant perpetrated a series of egregious assaults– sexual and in

other ways –against Plaintiff and her roommates.

       29.     The assaults occurred after Ms. Morrison and Mr. Langrick “met” at a drunken

“frat party.” In fact, Plaintiff and Defendant were total strangers to each other before the

incident. And they were not ever formally introduced. Their only connection – shortly before the

assaults – is that they were standing near each other at the party, in a group playing a drinking

game known as “Pong.” The central purpose of that game is apparently to render the players – or

at least the “losing” players – inebriated.

       30.     At the time of the incident, Ms. Morrison was a 19 year-old sophomore; Mr.

Langrick was a 29-year-old graduate student, nearly ten years Ms. Morrison’s senior.




                                                  7
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 8 of 60 PageID #: 69




       31.     Both Plaintiff and Defendant had been drinking heavily and it is undisputed that

both became extremely intoxicated. As the frat party was winding down, Mr. Langrick invited

himself back to Plaintiff’s room in an off-campus residence.

       32.     As circumstances unfolded, and largely as a result of her inebriated condition, Ms.

Morrison was essentially at the mercy of Mr. Langrick’s desires and whims. And by all accounts,

although he was very drunk, and says he remembers almost nothing, Langrick’s uncontrolled

whims were primarily sexual and assaultive in nature.

       33.     Mr. Langrick later claimed to the authorities that he had unprotected, “consensual

sex” with the dead drunk Morrison who, by the time of his most egregious sexual assaults, was

unconscious in her bed.

       34.     On its face – Defendant’s claim of “consent” is incredible – indeed outrageous –

for a man ten year’s Plaintiff’s senior, a stranger to her, who was also, he later claimed to the

police, “more drunk than I have ever been in my life” – so drunk he claims he did not remember

most of what happened in Plaintiff’s room, except somehow to vehemently deny, evidently to

this day, Plaintiff’s charge of sexual assault.

       35.     Based on the foregoing factors alone, it is more than fair to conclude, under New

Hampshire law at the time, that due to her incapacitation – and later her unconscious state – it

was not legally possible for Plaintiff to “consent” to Defendant’s aggressive sexual activities and

other attempted assaults.

       36.     Plaintiff’s recollection of Langrick’s assaultive acts – that no person or authority

has ever seriously contested – can be summarized as follows, as also largely documented in the


                                                  8
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 9 of 60 PageID #: 70




final “Incident Report” of the Hanover Police Department. (The HPD Incident Report, dated

May 11 to May 27, 2005, is attached to this Complaint as Exhibit 1.)

        37.     As noted, at a certain point after leaving the fraternity party with Langrick, and

after she had already asked Mr. Langrick to leave her residence, Plaintiff had passed out in her

off-campus room, in her own bed. Her roommate and her boyfriend, who were also complete

strangers to Mr. Langrick, were asleep together in another bed, no more than 6 or 7 feet away.

        38.     At some point, Ms. Morrison regained consciousness to find herself half naked,

her panties having somehow been removed, with Mr. Langrick completely naked alongside her

in her bed.

        39.     What Plaintiff recalls, that has also never been seriously contested, is that when

she was awoken out of her near-comatose state, she found Mr. Langrick attempting to penetrate

her, both anally and vaginally.

        40.     Because Mr. Langrick was in a semi-flaccid state, as Plaintiff recalls, his

attempted sexual assaults were only partially achieved. However, according to Plaintiff’s

essentially undisputed recollection, Langrick’s multiple attempts to penetrate her were at least

partially successful, vaginally and anally.

        41.     Later, Mr. Langrick admitted to the police, to having had full-on, unprotected,

consummated, sexual intercourse with Ms. Morrison.

        42.     Unfortunately, because Ms. Morrison was not aware that Mr. Langrick had

ejaculated during his assault, only a partial rape kit was performed when she reported the assault

to college health officials.


                                                  9
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 10 of 60 PageID #: 71




         43.     Moreover, Plaintiff’s recollection – once again essentially undisputed – is that

 Langrick was not silent during the sexual assault. Instead, Defendant was repeatedly proclaiming

 to her disgusting things like: “I want to f**k you up the a**.” And also, “I want you to p**s in

 my mouth.”

         44.     If language alone can be an assault, that would be it.

         45.     On information and belief, at some point during these sexually-assaultive attacks

 by Mr. Langrick, Plaintiff’s roommate and her boyfriend were awakened to the sound of male

 sexual grunting in the adjacent bed, where Ms. Morrison had been passed out, still in her own

 inebriated state.

         46.     And even after Plaintiff had extricated herself from Mr. Langrick’s attacks, and

 was able to leave the room, Plaintiff’s roommates that night both reported that Defendant

 continued his drunken, assaultive behavior.

         47.     Indeed, at one point Defendant jumped into the bed of Plaintiff’s roommate where

 her boyfriend had also been sleeping. Although at that point Plaintiff’s roommate had left the

 room, Defendant, undeterred, attempted to “cuddle up,” still completely naked, to the boyfriend.

         48.     At another point in Defendant’s late night rampage, and as Mr. Langrick later

 admitted, he did, for his own reasons, chose to urinate, still buck naked, in the corner of

 Plaintiff’s room, and in full sight of Plaintiff’s roommate and her boyfriend, befouling one of

 Ms. Morrison’s sweaters in the process. (Mr. Langrick later “apologized” for his public urination

 in Plaintiff’s room, as noted in the final police incident report, and offered to pay Plaintiff for a

 replacement sweater.)


                                                   10
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 11 of 60 PageID #: 72




        49.     And as his assaultive rampage continued, Mr. Langrick, stumbling drunk,

 incoherently rambling, and still completely naked, continued to stagger around uncontrollably in

 Plaintiff’s room.

        50.     At a certain point, Defendant appeared to be coming at Plaintiff’s roommate,

 causing her boyfriend to physically intervene.

        51.     Eventually, on information and belief, another male resident from a nearby room

 had to be called in for further assistance. That other resident ultimately had to threaten to call the

 police before Mr. Langrick finally suspended his horror show, leaving the scene of his drunken,

 naked, out-of-control rampage and assaults.

        52.     In sum, to tally up the carnage left in Mr. Langrick’s wake: after having sexually

 assaulted a comatose Ms. Morrison; after having paraded naked and coming on to her roommate

 and boyfriend, in the other bed; after having urinated on and ruining Plaintiff’s sweater; after

 having to be threatened with a call to the police in order to induce his departure from the scene;

 Langrick also left behind: the cocaine he had been using and carrying that night, some cash, his

 camera (with photos still on it evidencing his use of that cocaine), along with a general and

 shocking mess, including Ms. Morrison’s urine-soaked sweater and, on information and belief,

 his no-longer-wearable, feces-laden underpants.

        53.     Whatever actions the police did or did not ultimately take, as far as their decision

 not to prosecute Mr. Langrick for the crime of sexual assault, it is clear that the reasons for their

 non-action were unrelated to any serious dispute over the scope of the havoc wreaked by

 Defendant on that night, including the sexual and other assaults on Ms. Morrison.


                                                   11
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 12 of 60 PageID #: 73




        54.     Indeed, based on the foregoing facts, Plaintiff – and anyone else who had

 witnessed Defendant’s out of control behavior on the night of May 7-8, 2005, and the carnage he

 had left behind – would surely be more than fairly justified in expressing the view (an “opinion”

 based on essentially undisputed facts, in the parlance of the law of defamation) that they had all

 been “assaulted” by Mr. Langrick, including Plaintiff’s roommate, the roommate’s boyfriend

 and another neighbor in the residence, sexually and in many other ways.

        55.     And those witnesses would surely also find insupportable – indeed

 unrecognizable – Defendant’s current claim that he was “conclusively determined” to have been

 guilty of “no wrongdoing” by the Hanover Police Department.

        56.     Nevertheless, as previously noted, Mr. Langrick has in 2018 given Plaintiff every

 reason to believe that he remains deadly serious in threatening to sue her for “slander,”

 apparently for calling his rampage a “sexual assault,” and that he is also credible in refusing on

 numerous occasions – up until the present – to withdraw his baseless demands for a Draconian

 NDA, with “liquidated damages” of $500,000 for each and every “violation” thereof.

        57.     Thus the need for this declaratory judgment action.


              THE HANOVER POLICE INVESTIGATION AND ITS FINDINGS

        58.     Unlike too many other victims who have swallowed the pain of sexual assaults,

 while never reporting them to the authorities, shortly after the incident Plaintiff – defying the

 overwhelming statistic pattern of silence – made her brave and fateful choice to report

 Defendant’s assault to the authorities.



                                                  12
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 13 of 60 PageID #: 74




        59.      As previously noted, Plaintiff had initially reported the incident only to a college

 peer advisor.

        60.      But then, on May 11, 2005, three days after the incident, and at the suggestion of

 college authorities, Plaintiff made her fateful decision to also report the assault to the local police

 in Hanover, New Hampshire.

        61.      Today, more than thirteen years after the incident, Defendant presses his

 threatened slander claim, and demand for a stringent NDA, on the alleged basis that he was

 “conclusively determined” to have committed “no wrongdoing” in the incident by the Hanover

 Police Department.

        62.      Nothing could be further from the truth.

        63.      Here are the facts.

        64.      The investigation that ensued was led by three police officers – all three of them

 men.

        65.      Bizarrely, although Ms. Morrison’s complaint to the police was for criminal

 sexual assault, the attention of the three officers soon took a U-turn toward Plaintiff’s – yes

 Plaintiff’s! – handling of the drugs and cash Mr. Langrick had left behind after his drunken

 rampage.

        66.      Ultimately, in a time of far different attitudes toward such incidents, the Hanover

 Police Department declined to charge Defendant with respect to the sexual assault. (See

 generally Exhibit 1.)




                                                   13
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 14 of 60 PageID #: 75




           67.   The “reasoning” of the police in arriving at this decision is telling. The incident

 was complicated – according to the police – by the presence of drugs, the handling of some cash

 Defendant left behind after the assault in Plaintiff’s room, and other seemingly extraneous

 matters largely involving Ms. Morrison and not Mr. Langrick.

           68.   As detailed below, and amazingly, the final police incident report even blamed

 Plaintiff’s “heavy impairment due to alcohol,” and her confusion about what exactly had

 happened to her – while she was passed out in her bed – that were among the “weaknesses of

 [the] case” – against Mr. Langrick!

           69.   Here is the verbatim “analysis” of those “weaknesses,” as recorded in the police

 report:

                 “I advised Miss Morrison of some of the weaknesses of this case. I briefed
                 her on the various laws that she appeared to have violated including theft
                 of [Defendant’s] lost money, her possession and distribution of [his]
                 cocaine. The issue of her heavy impairment due to alcohol, and [her]
                 conduct during and after the incident were discussed as they relate to the
                 viability of a prosecution. I informed Miss Morrison that a sexual assault
                 prosecution did not appear promising due to the total findings of this
                 investigation. I advised Miss Morrison that a decision was still pending as
                 to what, if any, charges would be pursued against her …” (emphasis
                 added).

           70.   And the foregoing conclusions were reached despite other incriminating findings

 contained in the Incident Report, including that Langrick, in a written email to the police, had

 “come[] the closest to … admitting responsibility for what Morrison reported to us had

 happened. Although [he] never admits to assaulting Morrison, he discusses how ‘humiliated’ he

 is and that he had been ‘feeling terrible since learning what happened’.” (Exhibit 1, p.1;

 emphasis added)

                                                  14
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 15 of 60 PageID #: 76




        71.     Suffice to say, the reasoning of the police investigators back in 2005 would be

 highly unlikely to pass muster in today’s far more sensitive climate toward the rights of the

 sexually abused, and in light of our improving understanding of the power dynamics in

 connection with such assaults.

        72.     In any event, the bottom line to be drawn from the final police report, was surely

 not, as he has recently been claiming, that Defendant was “conclusively” exonerated in the

 sexual assault investigation. Far from it. He admitted to (or did not dispute) many of his highly-

 questionable activities.

        73.     In fact, when the Hanover Police decided not to prosecute him for the sexual

 assault, they appear in their written report to have made essentially no significant, exculpatory

 findings about what Langrick did or did not do in Plaintiff’s room that night.

        74.     In sum, even as to Ms. Morrison’s most serious allegations, the very best that can

 possibly be said, on Mr Langrick’s behalf, would be that he has never been in a position to

 meaningfully confirm or deny the details of his drunken sexual assaults, in Plaintiff’s room, that

 evening in May of 2005.

        75.     Finally, as far as their supposed “conclusive[] determin[ation]” of “no

 wrongdoing” by Mr. Langrick, in their final written report the Hanover Police Department

 announced their intention to arrest Defendant for his cocaine possession.

        76.     Two days later Plaintiff, accompanied by her father, was advised by the same

 Captain of “the findings of this investigation:”

                “I reviewed the many questionable actions by Miss Morrison and
                [Defendant]. I informed them that no charges were being pursued against

                                                    15
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 16 of 60 PageID #: 77




                Monica. I advised them that I intended to pursue a misdemeanor drug
                charge against [Defendant]. *** I will be seeking an arrest warrant for
                [Defendant] in the near future.”

        77.     In sum, the non-existent, “conclusive determination” of “no sexual assault” and

 “no wrongdoing” – a fantasy that has perhaps actually solidified itself in Defendant’s mind over

 the years – would appear to boil down to little more than the fictive, but apparently also typical,

 misperception in these situations that the victim’s silence amounts to the perpetrator’s complete

 exoneration.

        78.     For herself, thereafter, Plaintiff’s memories of the incident with Mr. Langrick

 were never fully suppressed, only for the most part set aside into a dark but vivid corner of her

 consciousness. And, of course, there were witnesses, and the powerful fact that she had

 contemporaneously reported her life-changing encounter with Defendant to the authorities. So, in

 Plaintiff’s case, there could never be any serious contention that a decade-old event was just

 some figment of a troubled woman’s over-active imagination, or that she was confusing someone

 else with the person who actually assaulted her.


                           #METOO AND PLAINTIFF’S REAWAKENING

        79.     Nonetheless, for the next decade, Plaintiff largely kept her secret, thus joining the

 army of other silent sufferers of sexual assault and abuse.

        80.     But Plaintiff is a writer. So in the past few years she has written a freelance article

 or two on the topic of #metoo. But she has not come close to fully revealing and exploring her

 own personal experience and torment.



                                                  16
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 17 of 60 PageID #: 78




        81.     Also, in all of the years since the incident, Plaintiff had never sought to contact or

 to confront Defendant, even as she was unsuccessfully dealing with the emotional scars that the

 2005 incident had left behind.

        82.     As her consciousness of the #metoo movement continued to grow, Plaintiff for

 the first time began to progress from the occasional, free-floating speculation to seriously

 contemplating some kind of actual outreach to Defendant.

        83.     In or around June of 2016, Plaintiff first learned that Defendant was a prominent

 executive with a unit of Bloomberg L.P. And on or about June 4, 2016, Plaintiff tried to call

 Defendant at Bloomberg. He did not answer his phone. But she was able to leave a message for

 him on his voicemail. Although Defendant later acknowledged that he had received Plaintiff’s

 message, he never called her back.

        84.     Then, after another eight months, in February of 2017, Plaintiff came across news

 coverage of allegations of sexual abuse – indeed of alleged rape – among certain executives (Not

 including Mr. Langrick) at Bloomberg. Plaintiff continued to follow such stories which – due to

 the association with Bloomberg – understandably triggered her memories of Defendant’s sexual

 assault. From her research she also learned that Defendant’s activities for Bloomberg included

 visits to college campuses.

        85.     It was only in January of 2018, almost another year later, that Plaintiff resolved to

 reach out to Bloomberg in order to report her concern that Defendant’s travel to college

 campuses might be putting him in a position to reenact the kind of out-of-control drinking, drugs




                                                  17
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 18 of 60 PageID #: 79




 and sexual abuse that she had experienced back in 2005. She spoke to someone in the human

 resources department.


                    DEFENDANT’S SECOND ASSAULT ON PLAINTIFF (2018)

        86.     This declaratory judgment action specifically arises – not out of the original

 assault back in 2005 – but out of a new and different kind of assault by Defendant, an assault that

 Defendant launched soon after Plaintiff’s call to the Bloomberg HR Department at the beginning

 of 2018.

        87.     As detailed further below, in order to insulate himself from what he has been

 baselessly insisting is actionable “slander,” Defendant has embarked on a crusade to assure that

 Ms. Morrison will speak no further about the 2005 incident of sexual assault at Dartmouth.

        88.     And with the threat of a slander action as leverage, Defendant is insisting that

 Plaintiff enter into an overreaching and unconscionable “Settlement Agreement” that will require

 her to read from the undeniably fictional script of complete exoneration that Defendant has

 conjured up, based on the claim that he had been “conclusively determined” to have been guilty

 of “no wrongdoing” in the 2005 incident. (The proposed draft NDA is attached to this

 Complaint as Exhibit 2.)

        89.     According to Defendant’s proposed NDA, Plaintiff must read from his phony

 script. For the rest of her life. And then say nothing more – ever – about an event that has

 severely scarred her over the more than 13-1/3 years since the incident.

        90.     Finally, the demanded Settlement Agreement goes even further, purporting to

 impose a huge penalty on Ms. Morrison – of $500,000 in what the agreement itself refers to as a

                                                 18
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 19 of 60 PageID #: 80




 “Liquidated Damages Award”– not once, but each and every time Ms. Morrison might say or

 write something that does not conform to Defendant’s false narrative of the incident of sexual

 assault – also for the rest of her life.

         91.     And this entire power play is said to be based on that one telephone call to the

 Bloomberg HR Department. The call was made in January, the threats began in February and

 have to date not been withdrawn, despite efforts over many months, first by Plaintiff and then by

 her counsel, to resolve the dispute.

         92.     Thus, on May 18, 2018, Plaintiff’s counsel wrote an email to Defendant’s

 counsel, Dan Singer, outlining the reasons why Ms. Morrison was rejecting Mr. Langrick’s

 threats and demands. In that email, Ms. Morrison stated, through her counsel, that she would

 “never trade away her right to truthfully recount the facts of her life” – including the facts

 regarding Mr. Langrick’s sexual assault in May 2005. (A copy of Mr. Kaufman’s May 18, 2018

 email to Mr. Singer is attached to this Complaint as Exhibit 3.)

         93.     Defendant’s counsel did not reply to the May 18 email until August 1, 2018. In

 his ultimate response, however, Mr. Singer clearly indicated that nothing had changed as far as

 Mr. Langrick’s threat of defamation litigation against Ms. Morrison, and his client’s continuing

 demand that Plaintiff enter into the proposed NDA. The only “concession” was to offer that the

 NDA could be “mutual” in also restricting Mr. Langrick’s ability to communicate publicly about

 the incident. Of course, such mutuality was no concession at all, as Mr. Langrick clearly has no

 intention of speaking publicly about his own assaultive actions on that night in Plaintiff’s room




                                                  19
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 20 of 60 PageID #: 81




 at Dartmouth in 2005. (A copy of Mr. Singer’s email of August 1, 2018 is attached to this

 Complaint as Exhibit 4.)

        94.     In his August 1 email, Mr. Singer set a deadline of September 10, 2018, for the

 filing of Defendant’s threatened defamation action. Further exchanges between the parties’

 counsel resulted in brief extensions of that deadline. Finally, the most recent deadline threatened

 by Defendant through his counsel, for commencement of the slander action against Plaintiff, is

 November 16, 2018.

        95.     As of the date of this complaint that is still essentially the status of this matter:

 Defendants threat of a slander action has never been withdrawn and looms over Plaintiff. And

 although his attorney has offered to “negotiate” the exact terms of the NDA, and Ms. Morrison

 has offered to sign a radically-modified NDA preserving all of her essential rights, Mr. Langrick

 has not yet communicated any intention of backing off from any of the key points of his

 previously stated demands.


              SUMMARY OF THE RELIEF PLAINTIFF SEEKSIN THIS ACTION

        96.     Under all of the foregoing circumstances, it is clear that Plaintiff’s claim for

 declaratory relief from Defendant’s current threats and demands, presents a very much live

 controversy in need of resolution by this Court.

        97.     In this action, Plaintiff seeks a declaration that Defendant does not have a

 meritorious slander action against her, with respect to whatever she said in her one brief

 conversation with some third party at the Bloomberg HR Department and that his persistent

 threats of such an action are baseless – and indeed wrongful. (FIRST CLAIM FOR RELIEF)

                                                    20
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 21 of 60 PageID #: 82




        98.     Plaintiff also seeks a declaration that the proposed “Settlement Agreement”

 Defendant has been demanding Plaintiff sign – or else he will sue her for “slander” – is

 unenforceable and indeed unconscionable. (SECOND CLAIM FOR RELIEF)

        99.     Third, Plaintiff also seeks a declaration as to her rights going forward, in

 particular of her First Amendment right to speak and to write– uncensored – about her personal

 story of abuse as well as of her valuable right to publish her life story in any forum or manner

 that she sees fit. Thus, if Defendant’s asserted “privacy” rights are said to have a value of

 $500,000, each and every time they are allegedly breached, then surely Plaintiff is here

 appropriately seeking to defend her equally valuable right to speak and publish her truth,

 including with regard to the May 2005 incident of sexual assault. (THIRD CLAIM FOR

 RELIEF)

        100.    And finally, Plaintiff seeks injunctive relief, damages well in excess of $75,000,

 her attorney’s fees and costs, and any other related relief deemed appropriate by the Court.


                 PLAINTIFF’S FIRST CLAIM FOR RELIEF:
    A DECLARATION THAT DEFENDANT’S THREATENED SLANDER ACTION IS
                           WITHOUT MERIT

        101.    Plaintiff incorporates by reference the allegations in each of the preceding

 paragraphs as if fully set forth herein.

        102.    Plaintiff seeks a declaration by this Court that there is no legal or factual basis for

 Defendant’s threatened claim of “slander” against her, arising out of her January 2018 call to the

 Bloomberg HR Department.



                                                  21
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 22 of 60 PageID #: 83




        103.    Under New York law, the requisite elements of a slander claim can be briefly

 summarized:

        (i)     A precisely pleaded statement of the exact language of the allegedly slanderous
                statement;

        (ii)    Proof that the allegedly slanderous words contained at least one false and
                defamatory statement of fact;

        (iii)   Correlatively, proof that the allegedly slanderous statement was not one of
                constitutionally-protected “opinion;”

        (iv)    Proof of the requisite degree of “fault” in publishing a false and defamatory
                statement of fact; and

        (v)     Proof of damage to the slander plaintiff’s “reputation.”

        109.    Moreover, under New York law, it is the slander plaintiff’s burden to prove all of

 the requisite elements of his slander claim.

        110.    Yet it is clear that Plaintiff has been – and will be – unable to meet his burden of

 proof, at the pleading stage, as to each of the key required elements of his slander claim.

        111.    First, Defendant has never properly identified the exact language of the allegedly

 slanderous statement Plaintiff is claimed to have made to Bloomberg during that single telephone

 call in January 2018. Thus, Defendant’s only attempt to recite Plaintiff’s allegedly slanderous

 statement to Bloomberg, appears in the proposed Settlement Agreement, Exhibit 2 at p. 1: “[O]n

 or about January 2, 2018, Morrison contacted Langrick’s employer, Bloomberg L.P. by

 telephone purportedly to ‘report’ the Alleged Incident of Sexual Assault which Morrison alleged

 occurred in May 2005 and, during such phone call, Morrison advised Bloomberg L.P. that

 Morrison had reviewed Langrick’s ‘LinkedIn’ page, saw that he was working with universities,


                                                 22
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 23 of 60 PageID #: 84




 and was ‘concerned’ that such work might involve him having contact with college students, and

 that, as such, she had the responsibility to ‘report’ the ‘incident’ to Langrick’s employer.”

        112.    Under well-established New York law, in a libel or slander case, the allegedly

 defamatory words must be recorded verbatim. This requirement is strictly enforced, and any

 paraphrasing or use of qualifying words renders the complaint defective. In short, as is apparent

 from his only presentation of the alleged slanders, Defendant will be unable to comply with New

 York’s strict pleading requirements. And if this is all of the language he has to complain of, then,

 quite simply, he has no viable slander claim.

        113.    In any event, as presented, Defendant will surely be unable to meet his burden of

 proving the falsity of any statement of fact made during the telephone call to Bloomberg: there

 was an alleged incident of sexual assault at Dartmouth in 2005; Mr. Langrick was involved in

 that alleged incident; Mr. Langrick’s job did require him to travel to colleges and universities as

 a “Bloomberg Ambassador” and, evidently, to interact with students.

        114.    And as far as Ms. Morrison’s “concern” that Langrick might come into contact

 with college students, and her “responsibility” to “report the incident” to Mr. Langrick’s

 employer, those are clearly non-actionable “opinions” under New York’s very broad state-

 constitutional protection for statements of opinion. Indeed, as a matter of law, this court will

 readily conclude that Plaintiff’s allegedly slanderous statement was, as a whole, one of protected

 opinion rather than actionable fact.

        115.    Accordingly, on this score as well, Defendant will be unable to meet his burden of

 proving a false statement of fact.


                                                  23
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 24 of 60 PageID #: 85




        116.    Even if he were held not to be a “public figure,” Defendant will be unable to meet

 his burden of proving that the allegedly slanderous statement was made in a “grossly

 irresponsible” manner, as would be required in the circumstances of statements of public interest

 and concern, such as allegations of sexual abuse. And it simply cannot be grossly irresponsible to

 state a protected opinion based on undisputed facts.

        117.    Finally, Defendant will be unable to meet his burden of proving that the allegedly

 slanderous statements caused damage to his reputation, over and above the damage already

 inflicted by Defendant on himself due to his undeniable assault on Plaintiff, back in May of

 2005, and the uncontested drunken havoc he wreaked on, and the wreckage he left behind in,

 Plaintiff’s room.

        118.    Accordingly, on at least the foregoing multiple and overlapping bases, Plaintiff is

 entitled to a declaration that there is no legal or factual basis for Defendant’s threatened slander

 claim based on Plaintiff’s statements to Bloomberg on January 2, 2018, as alleged.


    PLAINTIFF’S SECOND CLAIM FOR RELIEF: A DECLARATION THAT THE
  PROPOSED NDA IS UNENFORCEABLE BECAUSE IT IS UNSUPPORTED BY THE
        FACTS, IS OVERREACHING AND IS AGAINST PUBLIC POLICY

        119.    Plaintiff incorporates by reference the allegations in each of the preceding

 paragraphs as if fully set forth herein.

        120.    Plaintiff asks this Court to declare that Defendant’s proposed “Settlement

 Agreement” is unenforceable, not only because it is unsupported by the facts, but because it is

 also overreaching, unconscionable, extortionate and against public policy. Therefore, it should be

 held to be both improper and unenforceable, as a matter of law and of equity.

                                                  24
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 25 of 60 PageID #: 86




        121.    First, it is a generally-accepted core principle of contract law that a valid contract

 cannot be based on a false or illusory premise.

        122.    Moreover, the only proposed “consideration” for the demanded NDA, is

 Defendant’s agreement not to sue Plaintiff for slander in connection with her telephone call to

 Bloomberg. But the threatened slander action has no merit.

        123.    Yet even if there were any colorable basis for Defendant’s slander claim, that

 would still not justify the many other overreaching and unconscionable elements of Defendant’s

 proposed Settlement Agreement, chief among them:

        (i)     The central factual premise of the Proposed Settlement agreement Defendant has
                been demanding is that “the Hanover Police Department conclusively determined
                that no wrongdoing had occurred” in connection with the events of that evening
                and morning in May, 2005. Because this is demonstrably not true, it follows that
                all of the other material provisions of the proposed settlement agreement, flowing
                from the allegedly slanderous statements about the incident, are also
                insupportable.

        (ii)    Because there was never any “conclusive determin[ation] that no wrongdoing had
                occurred,” it would be insupportable – indeed unconscionable – to approve or
                enforce any requirement that – for the rest of her life – Plaintiff must rigidly
                adhere to Defendant’s false narrative of the experiences she lived through and
                specifically that she may not even suggest – to anyone, by any means of
                communication – that Defendant “committed sexual assault … and/or any other
                crime or misconduct (whether sexual or non-sexual)” in connection with the May
                2005 incident.

        (iii)   And, even beyond those false and overreaching demands, Defendant’s proposed
                NDA would require Plaintiff to go still further. Thus, the Agreement also
                demands that Plaintiff never again “publish … any reference to the Alleged
                Incident of Sexual Assault,” nor may she “disparage[] Langrick in any way” nor,
                indeed, may she ever again make any “reference to Langrick whether by name or
                description regardless of whether [the reference] is positive or negative;”

        (iv)    And finally, pursuant to their Draconian and extortionate mechanisms to enforce
                the overbroad and overreaching proposed settlement, the NDA would permit

                                                   25
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 26 of 60 PageID #: 87




                  Defendant to commence litigation without notice, in response to any alleged
                  violation of the Agreement, to recover any and all other damages Defendant may
                  be awarded for “reputational injury,” and, in addition, to impose against Plaintiff
                  “liquidated damages in the amount of $500,000” plus all of Defendant’s legal fees
                  and costs.

           125.   Accordingly, Plaintiff is entitled to a declaratory judgment holding that

 Defendant’s proposed “Settlement Agreement” is unconscionable, unlawful and unenforceable.


  PLAINTIFF’S THIRD CLAIM FOR RELIEF: A DECLARATION AFFIRMING HER
  RIGHT TO FREELY EXPRESS AND PUBLISH TRUTHFUL FACTS AND OPINIONS
           ABOUT HER OWN LIFE, INCLUDING THE 2005 INCIDENT

           126.   Plaintiff incorporates by reference the allegations in each of the preceding

 paragraphs as if fully set forth herein.

           127.   Defendant has been actively, albeit baselessly, asserting the right to censor and/or

 to punish Plaintiff’s speech or writings on a subject of vital concern to her, for the rest of her life.

           128.   And he has frivolously threatened to sue her for slander, although the threatened

 claim has no merit in fact or in law (First Claim for Relief, supra) and the NDA demanded to

 shut Plaintiff up, is unconscionable, unlawful and unenforceable (Second Claim for Relief,

 supra).

           129.   Surely, the United States Supreme Court did not, more than fifty years ago,

 undertake to institute a revolution in the common law of defamation, in the landmark case of

 New York Times Co. v. Sullivan and its progeny, with the expressed goal of vigorously protecting

 First Amendment rights, simply in order to leave citizens to be threatened with meritless,

 retaliatory litigation – impeachable letter and the spirit of the Sullivan case – in an American

 court of law.

                                                   26
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 27 of 60 PageID #: 88




        130.    Accordingly, it is just and proper that this Court should now protect Plaintiff with

 a declaration reaffirming both that Plaintiff has a constitutionally-protected right to recount the

 true facts of her life experiences, in any form and any medium. And, in particular, that Plaintiff

 must remain free to write, speak or publish truthfully about the 2005 incident, unimpeded by

 baseless, manipulative threats of litigation or other severe sanction.

        131.    It should be self-evident that such free and uncensored exercise of Ms. Morrison’s

 cherished constitutional right to express her opinions and to tell her own life story as she sees fit

 – a right that can only be subject to a good faith claim, having a substantial basis in fact and in

 law, that she is responsible for an unprivileged publication, of false and defamatory facts, of and

 concerning the Plaintiff.

        132.    And it is thus also evident that the ever looming threat to Plaintiff’s First

 Amendment rights, that could be imposed by a potentially unlimited series of defamation actions

 against her by Mr. Langrick, every time she wishes to speak about another aspect of her

 experiences and observations arising out of the May 2005 incident, is more than sufficient to

 warrant the protective, declaratory relief plaintiff seeks from this Court.


                                          PRAYER FOR RELIEF

                WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

        133.    For a declaration that there is no factual or legal basis for Defendant’s threatened

 slander action against her arising out of her January 2, 2018 conversation with Bloomberg.

        134.    For a declaration that the “Settlement Agreement” (“NDA”) that Defendant has

 been demanding, is based on false premises, and that it is unlawful and unenforceable.
                                                  27
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 28 of 60 PageID #: 89




         135.    For a declaration recognizing Plaintiff’s broad and constitutionally-protected right

 to tell her own life story, in her own way, without the threat of costly and potentially repetitive

 litigation. Or, as in the current parlance: “to tell her truth.”

         136.    For injunctive relief, appropriate to enforce the court’s declarations of rights,

 including at minimum:

         (i)     A permanent injunction preventing Defendant from commencing the threatened
                 meritless slander action in any other court; and

         (ii)    An injunction barring Defendant from demanding from Plaintiff such an
                 unconscionable and unenforceable NDA, including such extortionate “liquidated
                 damages” for the violation of any such agreement.

         136.    For her damages, according to proof, as a result of Defendant’s baseless threat of

 a slander action; as a result of Defendant’s undue and improper pressure on Plaintiff to enter into

 an extortionate and unconscionable “Settlement Agreement,” not supported by any meritorious

 factual or legal claims, and that would violate her rights of free speech, on threat of extortionate

 “liquidated damages” and other Draconian penalties. And although it may be impossible to put a

 single dollar amount on the value of Plaintiff’s life-affirming exercise of her First Amendment

 rights, and the likewise invaluable freedom she has lost over the years in suppressing her truth,

 this Court should take upon itself the obligation to place a value on her damages that will fully

 compensate Plaintiff for such a significant loss as well as for her threatened economic losses that

 would arise out of her uncensored ability to tell – and if she so wishes to sell or otherwise profit

 from – her truthful story about the May 2005 incident of sexual assault.




                                                     28
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 29 of 60 PageID #: 90




        137.   For her costs, including her reasonable attorneys’ fees incurred as a direct result

 of the foregoing wrongful acts; and

        138.   For such other and further relief as the Court may deem just and proper.




 Dated: November 1, 2018



                                              ______/s/
                                              Henry R. Kaufman (HK-7283)
                                              HENRY R KAUFMAN, PC
                                              Attorneys for Plaintiff
                                              60 East 42nd Street, 47th Floor
                                              New York, New York 10168
                                              (212) 880-0842




                                                29
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 30 of 60 PageID #: 91




                             EXHIBIT 1
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 31 of 60 PageID #: 92
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 32 of 60 PageID #: 93
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 33 of 60 PageID #: 94
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 34 of 60 PageID #: 95
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 35 of 60 PageID #: 96
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 36 of 60 PageID #: 97
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 37 of 60 PageID #: 98
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 38 of 60 PageID #: 99
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 39 of 60 PageID #: 100
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 40 of 60 PageID #: 101
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 41 of 60 PageID #: 102
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 42 of 60 PageID #: 103
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 43 of 60 PageID #: 104
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 44 of 60 PageID #: 105
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 45 of 60 PageID #: 106
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 46 of 60 PageID #: 107
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 47 of 60 PageID #: 108




                              EXHIBIT 2
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 48 of 60 PageID #: 109




       Settlement Agreement By and Between Robert Langrick
   (“Langrick”) and Monica Candace Morrison (“Morrison”) Dated
             As of April________, 2018 (the “Agreement”)
        Whereas, in or about May 2005, Morrison filed a complaint with the police department in

 Hanover, New Hampshire (the “Hanover Police Department”) alleging that Langrick had

 sexually assaulted her following a fraternity party which took place on or about May 7, 2005 (the

 “Alleged Incident of Sexual Assault”);

        Whereas, the Alleged Incident of Sexual Assault was heavily investigated by the Hanover

 Police Department in May 2005- which included, among other things, taped interviews with

 Morrison, Langrick, and multiple witnesses to the Alleged Incident of Sexual Assault- and the

 Hanover Police Department conclusively determined that no wrongdoing had occurred and no

 charges were ever filed;

        WHEREAS, on or about June 4, 2016, Morrison left Langrick a voicemail at his place of

 business- Bloomberg L.P.- in which Morrison referenced the Alleged Incident of Sexual Assault

 and claimed that she was a writer for Business Insider and XO Jane and requested that Langrick

 call her to discuss a story she was going to run (the “June 2016 Phone Message”);

        WHEREAS, prior to the June 4, 2016 Phone Message, there had been no communication

 by and between Morrison and Langrick since May 2005;

        WHEREAS, Langrick did not respond to the June 2016 Phone Message;

        WHEREAS, on or about January 2, 2018, Morrison contacted Langrick’s employer,

 Bloomberg L.P. by telephone purportedly to “report” the Alleged Incident of Sexual Assault

 which Morrison alleged occurred in May 2005 and, during such phone call, Morrison advised

 Bloomberg L.P. that Morrison had reviewed Langrick’s “LinkedIn” page, saw that he was

 working with universities, and was “concerned” that such work might involve him having
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 49 of 60 PageID #: 110



 contact with college students, and that, as such, she had the responsibility to “report” the

 “incident” to Langrick’s employer (the “Defamatory Phone Telephone Call”);

        WHEREAS, on or about February 12, 2018, The Law Offices of Daniel A. Singer PLLC,

 630 Third Avenue, 18th Floor, New York, New York 10017 (the “Singer Law Office”)

 corresponded with Morrison on behalf of Langrick regarding the Defamatory Telephone Call

 (the “February 12, 2018 Legal Letter”);

        WHEREAS, prior to the February 12, 2018 Legal Letter, no one had communicated with

 Morrison on behalf of Langrick since May 2005 and Langrick had not contacted Morrison since

 May 2005;

        WHEREAS, Langrick is prepared to commence litigation against Morrison as a result of

 the Defamatory Telephone Call;

        WHEREAS, Morrison and Langrick desire to resolve the issue of the Defamatory

 Telephone Call as well as any other matters as may be outstanding between them;

        NOW, THEREFORE, in consideration of the premises and of the mutual covenants and

 promises contained therein, Morrison and Langrick agree as follows:

    1. The foregoing recitals are incorporated herein by reference.

    2. Morrison represents that other than the Defamatory Telephone Call, she has not

 published (whether orally or in writing) in any phone message, conversation (whether in person,

 by telephone, or otherwise), speech, report, lecture, ipod, video broadcast, videotape, radio

 broadcast, television broadcast, blog, newspaper or magazine article, social media, journal,

 newsletter, letter, email, text message and/or any other form of media or communication any of

 the following: i) any reference to the Alleged Incident of Sexual Assault; ii) any comment,

 assertion, allegation, reference and/or suggestion that Langrick committed sexual assault, rape,
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 50 of 60 PageID #: 111



 and/or any other crime or misconduct (whether sexual or non-sexual ), regardless of whether the

 purported victim is Morrison or some other person; iii) any comment, assertion, allegation,

 reference, and/or suggestion to Langrick being in any way unsafe or dangerous; iv) any

 comment, assertion, allegation, reference and/or suggestion that disparages Langrick in any way;

 and/or v) any other reference to Langrick whether by name or description regardless of whether

 same is positive or negative.

    3. Morrison further represents that other than the June 4, 2016 Phone Message and the

 Defamatory Telephone Call, Morrison has had no communication (whether orally or in writing)

 with Bloomberg L.P. with respect to Langrick, regardless of whether such communication has

 identified Langrick by name or description.

    4. Morrison agrees that she will not at any time in the future publish (whether orally or in

 writing) in any phone message, conversation (whether in person, by telephone, or otherwise),

 speech, report, lecture, ipod, video broadcast, videotape, radio broadcast, television broadcast,

 blog, newspaper or magazine article, social media, journal, newsletter, letter, email, text message

 and/or any other form of media or communication any of the following: i) any reference to the

 Alleged Incident of Sexual Assault; ii) any comment, assertion, allegation, reference and/or

 suggestion that Langrick committed sexual assault, rape, and/or any other crime or misconduct

 (whether sexual or non-sexual ), regardless of whether the purported victim is Morrison or some

 other person; iii) any comment, assertion, allegation, reference, and/or suggestion to Langrick

 being in any way unsafe or dangerous; and/or iv) any comment, assertion, allegation and/or

 suggestion that disparages Langrick in any way; and/or any other reference to Langrick whether

 by name or description regardless of whether same is positive or negative.

    5. Morrison further agrees that she will not contact any past, present, or future employer of
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 51 of 60 PageID #: 112



 Langrick (or any employee, officer, shareholder, partner, member, member of the board of

 directors, director, agent, manager and/or staff member of any past, present, or future employer

 of Langrick, whether Bloomberg L.P. or otherwise) to reference or discuss the Alleged Incident

 of Sexual Assault and/or Langrick in any manner, regardless of whether such reference or

 discussion identifies Langrick by name or by description.

    6. Morrison further agrees that she will not have any contact (whether orally or writing)

 with Langrick or any of his family members and/or business associates specifically agrees to stay

 away from Langrick’s homes and places of business.

    7. In the instance that Morrison is approached by any person and/or entity regarding the

 Alleged Incident of Sexual Assault, Morrison will advise such person or entity that the Hanover

 Police Department conclusively determined in May 2005 that no sexual assault or other

 wrongdoing had occurred.

    8. Morrison admits that the Defamatory Telephone Call constituted slander under New

 York law and forever waives asserting any defense that same did not constitute slander under

 New York law.

    9. Based on the representations and admissions set forth in paragraphs 2, 3, 8, 10, and 11 of

 this Agreement and the promises set forth in paragraphs 4, 5, 6, and 7 of this Agreement,

 Langrick agrees not to commence litigation against Morrison for slander with respect to the

 Defamatory Telephone Call. In the instance Morrison violates any of the provisions set forth in

 paragraphs 4, 5, 6, or 7 above and/or it is discovered that any of the representations set forth in

 paragraphs 2, 3, 10, or 11 of this Agreement are not true, then Langrick may commence litigation

 against Morrison without further notice and Morrison shall be liable to Langrick for liquidated

 damages in the amount of $500,000.00 (the “Liquidated Damages Award”). The Liquidated
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 52 of 60 PageID #: 113



 Damages Award shall be in addition to, and not at the exclusion of, any other relief which

 Plaintiff would be entitled to under the law including, without limitation, compensatory

 damages, special damages, presumed damages for reputational injury, punitive damages, and/or

 injunctive or other equitable relief. Moreover, Morrison shall be responsible for all legal fees and

 costs incurred by Langrick for obtaining the relief set forth herein and otherwise in this

 Agreement.

    10. Morrison represents that other than the Hanover Police Report, she has not filed any

 report, complaint, and or charges with the police or any other law enforcement agency

 (hereinafter, collectively referred to as “Criminal Charges”) with respect to the Alleged Incident

 of Sexual Assault and/or with respect to any other alleged wrongdoing by Langrick and she

 further represents that she has no intention of filing any such Criminal Charges. In the instance

 that it is discovered that Morrison has in fact filed such Criminal Charges prior to the execution

 of this Agreement and/or Defendant files such Criminal Charges following the execution of this

 Agreement then, in such instance, Morrison shall be liable to Langrick for the Liquidated

 Damages Award in addition to any other relief which Langrick is entitled to under the law as set

 forth in paragraph 9 above.

    11. Morrison further represents that she has not commenced any action in any court, tribunal,

 and/or administrative body (including, without limitation, any Dartmouth College administrative

 body) anywhere in the world with respect to the Alleged Incident of Sexual Assault and/or with

 respect to any other alleged wrongdoing by Langrick and agrees that she will not commence any

 such action (hereinafter, the “Civil Action”). In the instance that it is discovered that Morrison

 has in fact commenced such a Civil Action prior to the execution of this Agreement and/or

 Langrick commences such a Civil Action following the execution of this Agreement then, in
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 53 of 60 PageID #: 114



 such instance, Morrison shall be liable to Langrick for the Liquidated Damages Award in

 addition to any other relief which Langrick is entitled to under the law as set forth in paragraph 9

 above.

     12. Morrison releases Langrick, Langrick’s heirs, executors, administrators, predecessors,

 successors, and assigns from all claims, obligations, and/or wrongdoing which have accrued

 from the beginning of time through the execution of this Agreement (the “General Release of

 Langrick”). It is expressly understood that the General Release of Langrick includes a release

 from any claims stemming from the Alleged Incident of Sexual Assault.

     13. Nothing in paragraph 9 shall be deemed to limit any action which Langrick may take

 against Morrison and/or limit the recovery which Langrick may obtain from Morrison i) with

 respect to the Defamatory Telephone Call in the instance that Morrison violates any of the

 provisions set forth in paragraphs 4, 5, 6, or 7 and/or it is discovered that any of the

 representations set forth in paragraphs 2, 3, 10, or 11 of this Agreement are not true; ii) for any

 violation of paragraphs 4, 5, 6, or 7 of this Agreement; iii) for any misrepresentations set forth 2,

 3, 10, or 11 of this Agreement; or iv) for any other wrongdoing which may be committed by

 Morrison following the execution of this Agreement. Morrison shall be responsible for all legal

 fees and costs incurred by Langrick as a result of any wrongdoing committed by Morrison as set

 forth in i, ii, iii, and/or iv of this paragraph.

     14. Morrison acknowledges that the Singer Law Office has adamantly urged her to obtain

 counsel with respect to this matter but Morrison has voluntarily chosen not to do so. Morrison

 further represents that she has had the time and opportunity to retain counsel prior to executing

 this Agreement. Morrison expressly waives the defense of absence of counsel with respect to any

 action brought with respect to the enforcement of the Agreement.
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 54 of 60 PageID #: 115



     15. The parties agree that the State of New York shall have exclusive jurisdiction over the

 enforcement of this Agreement. Any matter relating to the enforcement of this Agreement shall

 be brought before a court of applicable jurisdiction in the State of New York, County of New

 York. The parties further agree that this Agreement will be interpreted and enforced in

 accordance with New York law.

     16. The parties agree that the statute of limitations applicable to breach of contract actions in

 New York will apply to bringing any action for breach of this Agreement.

     17. This Agreement constitutes the entire understanding between the parties hereto with

 respect to the subject matter hereof and supersedes any prior agreement or understanding among

 the parties with respect to the subject matter hereof. No waiver, amendment or modification of

 the terms of this Agreement shall be valid unless agreed to in writing and signed by all parties to

 this Agreement.

     18. The invalidity or unenforceability of any provision of this Agreement shall not affect the

 validity or enforceability of any provision of this Agreement, and each other provision of this

 Agreement shall be severable and enforceable to the extent permitted by law.

     19. This Agreement may be executed in counterpart and a fax or pdf copy shall be deemed an

 original.

 Dated: New York, New York
        April______, 2018

 ______________________
 Robert Langrick
 ______________________
 Monica Candace Morrison
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 55 of 60 PageID #: 116




                              EXHIBIT 3
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 56 of 60 PageID #: 117



 From: hrkaufman Kaufman
 Sent: Friday, May 18, 2018 10:34 AM
 To: dan@dasingerlaw.com
 Subject: Monica Morrison/Robert Langrick - CONFIDENTIAL - FOR SETTLEMENT PURPOSES ONLY -
 WITHOUT PREJUDICE

 Mr. Singer,

 In this negotiation that your client initiated, and as to which he had himself purported to set
 stringent deadlines, I still have not heard from you with the preliminary information I requested
 more than a week ago – despite two subsequent reminders.

 This delay is all the more troubling in that I had also asked you for a very simple confirmation –
 which you have also not provided – assuring that no adverse action of any kind would be taken
 (by either side) so long as we were in active, good faith communications.

 Accordingly, I now feel I have no choice but to take action to protect my client’s interests.


 Background

 As we know your client knows all too well, the terrible events of May 8, 2005, that have severely
 impacted my client – that night and for the dozen-plus years since – were not at all as you have
 represented them.

 You have failed to come forward with proof of the claimed “conclusive determination that no
 wrongdoing had occurred” by the Hanover Police Department because there was no such
 determination. Indeed, for example, it is hard to see - actually it is impossible to see – how being
 arrested for cocaine possession could itself be consistent with “no wrongdoing.”

 But there is really no need right now to get into the very, very dirty weeds of the actual, tragic
 facts of my client’s brutal, life-changing encounter with Mr. Langrick on that fateful evening and
 morning more than thirteen years ago.



 Suffice to briefly state our operative premises at this juncture:

 - Mr. Langrick threatens a slander action against my client. Simply stated, he has no viable claim
 for libel or slander which depends on his proof of the publication of false facts.

 - Mr. Langrick demands my client’s silence under Draconian terms. His wildly overreaching
 settlement proposal is untenable. Nothing like it will ever be accepted by my client.

 - And, in the end, on what I must believe is the fair assumption that Mr. Langrick – in reliance on
 your professional advice – is not in the habit of suffering self-inflicted wounds, his baseless
 threats and demands also totally lack credibility.
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 57 of 60 PageID #: 118




 So here are our bottom lines at this juncture:

 - Now that she has been advised of her rights, my client will quite simply not be influenced by
 Mr. Langrick’s baseless attempts at intimidation;

 - Your client will be well-advised to think long and hard about pursuing any frivolous legal
 action that would inevitably subject his past heinous acts to public attention and scrutiny;

 - My client will never trade away her right to truthfully recount the facts of her life – including
 the facts of that night in May of 2005. Not based on attempted intimidation. Not even for a
 king’s ransom.

 - And the true facts of that night and its aftermath certainly do not include any determination,
 much less any “conclusive” determination, by the Hanover Police Department “that no sexual
 assault or other wrongdoing” had occurred. Ms. Morrison will never agree to parrot such lies.
 Period.

 - My client will only be prepared to consider discussing – and only through my good offices –
 the possibility of providing an appropriate assurance – and only under scrupulously
 circumscribed conditions – that in discussing or writing about the relevant events she will make
 no claims unsupported by the true facts and the law.

 - And finally, in that regard, her everlasting right to accurately state her own opinions and beliefs
 about her own life experiences must at all times be held inviolable.

  Yours,

 Henry R. Kaufman
 Attorney for Ms. Monica Morrison

 Henry R. Kaufman, PC
 60 East 42nd Street, 47th Floor
 New York, NY 10165
 hkaufman@hrkaufman.com
 www.hrkaufman.com
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 58 of 60 PageID #: 119




                              EXHIBIT 4
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 59 of 60 PageID #: 120



 From: Dan Singer [mailto:dan@dasingerlaw.com]
 Sent: Wednesday, August 1, 2018 10:28 PM
 To: hrkaufman Kaufman
 Cc: Dan Singer
 Subject: morrison/langrick-for settlement purposes only

 Mr. Kaufman,

 I am writing to you in order to make one last effort to attempt to resolve this matter before my
 client commences litigation against Ms. Morrison as a result of her defamatory conduct.

 While this may not be her intention, please be advised that your client’s constant emphasis on
 her right to “free speech” as it relates to this matter merely translates to my client as a threat of
 continued harassment and defamation. Indeed, on at least three separate occasions, your client
 has threatened my client with public disparagement. The first time occurred in or about May
 2005 when Ms. Morrison attempted (unsuccessfully) to extort money from Mr. Langrick in
 exchange for her withdrawing the complaint regarding the alleged incident and maintaining her
 silence regarding same. This occurred again in 2005 when Ms. Morrison retained an attorney to
 threaten civil action against my client, demanding in correspondence that Mr. Langrick render
 payment to Ms. Morrison in settlement of such purported “claim” and threatening that if the
 matter was not resolved with a financial settlement, Mr. Langrick’s image and reputation would
 be publicly tarnished. In 2016, Ms. Morrison again “appeared” leaving a voicemail for Mr.
 Langrick claiming to be a reporter that wanted to write a piece regarding sexual assault based on
 what she characterized (albeit falsely) in such voicemail as her having been sexually assaulted by
 my client. Now, with her repeatedly expressed desire to maintain her “right” to “free speech”
 regarding the subject events, Ms. Morrison is again insinuating that she will continue to
 disparage my client.

 I strongly urge you to remind your client that she faces negative publicity on several fronts as it
 relates to the underlying matter. In the first instance, it is indisputable that the claim that she filed
 for sexual assault in 2005 was false. As your client is well aware, there were multiple witnesses
 to the events of that evening, each and every one of whom unequivocally stated in recorded
 statements to police that no sexual assault occurred. Second, Ms. Morrison confessed- also in a
 recorded statement to the police- that she not only used cocaine but that she was dealing it to
 other people. Moreover, as addressed above, Ms. Morrison attempted to extort money from Mr.
 Langrick. This attempt was captured on email. Moreover, Ms. Morrison admitted (again, all in
 recorded statements) that she had wrongfully taken Mr. Langrick’s digital camera, an action
 which the Hanover police advised your client constituted a crime. As she is well aware, such
 negative publicity will not only reflect badly on her but will also impact her friends and
 colleagues who were involved in events relating to the underlying matter.

 Clearly, it is not in your client’s interest to engage in a mutual “mud-slinging ” contest regarding
 the events relating to the underlying matter. As a showing of good faith, my client would agree
 to making any restrictions regarding communication concerning said events to be mutual. To be
 clear, however, my client will not be placed in a situation where he will be exposed to continued
 harassment and disparagement by your client. As such, absent the execution of an agreement
 which provides my client with assurances that such harassment, disparagement, and defamation
Case 1:18-cv-06127-CBA-RML Document 1 Filed 11/01/18 Page 60 of 60 PageID #: 121



 will permanently cease, my client will be filing an action against Ms. Morrison by September 10,
 2018. Upon strict instructions from my client, I will not be able to push back the deadline for
 commencing litigation any further.

 It may be helpful at this juncture for you and I to have a telephone call regarding this. If you
 desire to do so, please advise so we can arrange a time for such a call.

 The foregoing is set forth for settlement purposes only and is without prejudice to any of my
 client’s rights, all of which are preserved.

 Very truly yours,

 Daniel A Singer

 The Law Offices of Daniel A. Singer PLLC
 630 3rd Avenue, 18th Floor
 New York, New York 10017
 Tel: (212) 569-7853
 Fax: (212) 683-8332
 dan@dasingerlaw.com
 www.dasingerlaw.com

 IRS Circular 230 Disclosure: To comply with requirements imposed by the IRS, we inform you
 that any tax advice contained herein, including attachments, is not intended or written to be used
 and cannot be used by a taxpayer to (i) avoid tax penalties or (ii) promote, market or recommend
 a transaction or matter to another person.

 Any use, disclosure, copying or distribution of this e-mail or the attached files by anyone other
 than the intended recipient is strictly prohibited. If you have received this e-mail in error, please
 notify the sender by reply e-mail and delete this e-mail and attached files from your system.
 Thank you.
